This case was here once before, Schneyder v. Cadillac MotorCar Co., 280 Mich. 127, where the facts sufficiently appear and the law of the case was established. It was there said: *Page 67 
"The case presents the question whether and when disability arising from a mental disorder growing out of an accident is compensable.
"In 86 A.L.R. 961, note, the cases are collected. It is said there does not seem to be any general rule governing such conditions but 'generally no award will be made where the chain of causation is broken.' However, the authorities plainly indicate the logical distinction:
"(1) Where the accident has a direct effect upon the nervous system, all the results thereof, both physical and mental, go to make up disability and determine compensability;
"(2) But where the mental disturbance is collateral to the injury, does not arise directly from it but is due to worry, anxiety or brooding over the accident or its effect or compensation for it, or the like, it is not compensable.
"In the instant case the distinction was not kept in mind in the presentation of testimony nor in the opinion of the department. The department found the fact of total disability without a proper regard for the applicable rule of law. The issue is whether and how far plaintiff's present disability is the direct result of the physical injury to his foot, excluding the consequences of mental disturbance collateral to and not arising directly from the physical hurt."
It was held that because the issue before the department had not been adjudicated by it, the case should be remanded thereto for reconsideration. Upon such reconsideration, the department said:
"In accordance with the said decision and opinion of the Supreme Court, we have reconsidered the evidence with the view to determining whether or not the plaintiff's mental disturbance is collateral to his injury or is directly the result thereof. The court specified that 'if the mental disturbance does not arise directly from the accident but is due to worry, anxiety or brooding over the accident or its effect *Page 68 
or compensation for it, it is not compensable. However, if the accident had a direct effect upon his nervous system, all the results thereof, both physical and mental, go to make up disability and determine compensability.'
"In determining the question herein involved, it is significant that Dr. Henry A. Reye, who examined the plaintiff on behalf of the defendant company and later testified on behalf of the defendant in this case, found plaintiff to be suffering from a traumatic neurosis at the time of his examination in September of 1928. This finding was made in the month following that in which the accident occurred and before the development of any litigation with respect to payment of compensation. It indicates that the mental disorder did not arise from worry, anxiety or brooding over his compensation litigation. It is further significant that, although without any apparent disabling condition in his leg, plaintiff has used it but little since the accident. The natural inference is that plaintiff's disorder had its inception in the injury. Otherwise, there is no explanation for the disuse of said leg following immediately thereafter. Dr. Perry C. Robertson, plaintiff's witness, stated that in his opinion the accident had stimulated and enhanced plaintiff's condition. Dr. Ira M. Altshuler, also plaintiff's witness, in answer to a question concerning the connection between plaintiff's neurosis and the accident, testified as follows: 'The connection is in this physical aspect as well as in the mental aspect. Physically, there was a wound and injury and, mentally he was continually dwelling on such.' He also stated: 'I think that the accident has a direct relationship with the precipitating of his present mental condition. I emphasize the word precipitating, as the content of his delusional revelations centers along the nucleus of the accident with whatever subsequent conclusions the accident has brought about.' Dr. Reye, defendant's witness, in answer to the question, 'It is your opinion the accident *Page 69 
precipitated an already existing mental condition?' replied as follows: 'That is my opinion.'
"In citing the above considerations, we believe the conclusion is unescapable that the accident had a direct effect upon plaintiff's nervous system and was the precipitating cause of his subsequent mental disorder and disability. The disorder manifested itself too early following the injury to have been caused by the operation of collateral forces. The issue framed by the Supreme Court is, therefore, determined favorably to the plaintiff and the award of deputy commissioner Palliaer, entered on June 27, 1935, giving plaintiff compensation at the rate of $18 per week for total disability from April 1, 1931 to June 20, 1935, and until the further order of the department, is affirmed."
The finding of the department was that plaintiff is suffering from traumatic neurosis, — a nervous disease, a functional disorder of the nervous system not dependent on any discernible lesion but which resulted from an injury. Dorland's American Illustrated Medical Dictionary (17th Ed.), pp. 912, 913.
The question whether plaintiff was suffering from such injury was a question of fact. The finding of the department is amply supported by the testimony.
The order of the department should be affirmed.
NORTH and McALLISTER, JJ., concurred with POTTER, J. BUTZEL, C.J., did not sit. *Page 70